RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                         ATTORNEYS AT LAW                            EMMA L. FREEMAN
JONATHAN S. ABADY                    600 FIFTH AVENUE AT ROCKEFELLER CENTER                    DAVID BERMAN
EARL S. WARD                                        10TH FLOOR                                HARVEY PRAGER
                                            NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                              SCOUT KATOVICH
HAL R. LIEBERMAN                                                                              NICK BOURLAND
                                               TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                        ANDREW K. JONDAHL
                                               FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                           ANANDA BURRA
                                                www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                              MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO



                                                             April 3, 2020

    Via ECF

    Honorable Rachel P. Kovner
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

                     Re:   Chunn, et al. v. Edge, No. 20 Civ. 1590

    Dear Judge Kovner:

            Along with the Cardozo Civil Rights Clinic and Alexander A. Reinert, this office
    represents Petitioners and the putative class in the above-captioned case. Pursuant to the Court’s
    Order, the parties have been working for the past two days under the supervision of Judge Mann
    to attempt to resolve this matter.

            Pursuant to the Court’s Order, we write to advise the Court that discussions amongst the
    parties concluded at 10:00am today. We have not received further updates from Respondents
    regarding whether they will take the actions discussed with Judge Mann this morning with
    respect to the four named Petitioners.

           In the event a settlement is not possible, we are submitting the enclosed supplemental
    declaration to address facts that have developed since the April 1, 2020 conference with Your
    Honor and issues raised at that conference.



                                                             Very truly yours,

                                                             /s/
                                                             Katherine Rosenfeld

    c.      All counsel (via ECF)
